Citation Nr: 0947416	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-38 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the left upper extremity.  

2.  Entitlement to service connection for residuals of cold 
injury to the right upper extremity.  

3.  Entitlement to service connection for residuals of cold 
injury to the left lower extremity.  

4.  Entitlement to service connection for residuals of cold 
injury to the right lower extremity.  

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran presented testimony before a Decision Review 
Office (DRO) in October 2007, and before the undersigned 
Veterans Law Judge in August 2009.  Transcripts of both 
hearings are of record.  He submitted additional evidence 
directly to the Board at the time of his August 2009 hearing, 
which was accompanied by a waiver of RO consideration and, 
therefore can be considered in this decision.  See 38 C.F.R. 
§ 20.1304 (2009).

At this juncture, the Board notes that the Veteran filed a 
claim in which he sought service connection for residuals of 
cold weather injury.  In the December 2006 rating decision, 
the RO adjudicated separate claims for residuals of cold 
injury affecting the bilateral upper and bilateral lower 
extremities (four claims) and separate claims for 
hyperhidrosis, Raynaud's syndrome and residuals of sub-zero 
temperature exposure.  At the time of his August 2009 
hearing, the Veteran clarified that the claim for service 
connection for residuals of sub-zero temperature exposure 
adjudicated by the RO was not a separate claim, but was 
encompassed in the other claims for residuals of cold injury.  
See hearing transcript.  In addition, the Board finds that 
the claims for service connection for hyperhidrosis and 
Raynaud's syndrome are also encompassed in the claims for 
residuals of cold injury affecting the bilateral upper and 
lower extremities.  For these reasons, the claim for 
residuals of cold injury has been recharacterized as 
reflected on the title page.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of 
the foregoing, the Veteran's claim for service connection for 
lumbar joint and disc disease has been recharacterized as 
service connection for a back disorder.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record reveals that symptoms reported 
by the Veteran, to include cold sensitization, hyperhidrosis, 
paresthesia, joint stiffness, foot numbness, digit numbness, 
and cold-related tingling and numbness, are consistent with 
cold exposure and are etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold 
injury to the left upper extremity have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

2.  The criteria for service connection for residuals of cold 
injury to the right upper extremity have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

3.  The criteria for service connection for residuals of cold 
injury to the left lower extremity have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

4.  The criteria for service connection for residuals of cold 
injury to the right lower extremity have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

The Veteran contends that he has residuals of a cold injury 
as a result of exposure to sub-zero temperatures and 
inclement weather conditions during field maneuvers while he 
was stationed in Germany.  He reports that he was first 
exposed to cold weather in November 1963 on the day that 
President John F. Kennedy was shot.  The Veteran indicates 
that his unit was put on high alert and moved out within an 
hour of receiving the news.  He asserts that they left 
without proper gear and without tents to sleep in, that 
bedding and clothing were insufficient, and that they were 
not allowed to take advantage of trucks and vehicles that 
remained running throughout the night to keep from freezing.  
The Veteran candidly acknowledges that he did not seek 
treatment for cold injury during service.  The residuals the 
Veteran contends he has include peripheral neuropathy of both 
lower extremities, cold sensitization, hyperhidrosis, 
Raynaud's symptoms, numbness and paresthesia of both hands 
and feet with tingling sensation, and night sweats.  See VA 
Forms 21-4138 dated June 2006 and July 2006; October 2007 and 
August 2009 transcripts; VA Forms 9 dated December 2007 and 
April 2009 (statement in support of claim).  

In an October 2006 statement, the Veteran's brother and 
sister-in-law reported that he often wrote to them and told 
them of the sub-zero temperatures he endured while out on 
maneuvers, the fact that he was always cold and that no 
amount of clothing relieved his suffering, and that his hands 
and feet were often numb.  See VA Form 21-4138 signed by D.N. 
and A.N.  

The Veteran's service personnel records corroborate that he 
was stationed in Germany at the time of President Kennedy's 
November 1963 assassination and that he remained in Germany 
until May 1965.  See chronological record of military 
service.  His service treatment records reveal complaints of 
right thigh numbness in December 1962, prior to the time that 
the Veteran reports cold exposure.  See health record.  At 
the time of his separation from service, the Veteran denied 
lameness; loss of arm, leg, finger or toe; foot trouble; and 
neuritis.  Clinical evaluation of his vascular system; upper 
extremities; feet; lower extremities and neurological 
functioning was normal.  See April 1965 reports of medical 
history and examination.  

The Veteran is competent to report that he was exposed to 
cold weather while serving in Germany.  In addition, he is 
competent to discuss specific symptoms that he experiences.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a 
layperson, however, he is not competent to offer his opinion 
on a medical diagnosis, as he has done by asserting that he 
has peripheral neuropathy and Raynaud's symptoms.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).  

The post-service medical evidence of record reveals that in 
an August 2006 letter, Dr. A. Flatau reported that although 
the Veteran had no evidence of arterial insufficiency, he had 
multiple symptoms consistent with cold exposure, which had 
been present since his discharge from service.  It was Dr. 
Flatau's professional opinion that the Veteran's symptoms are 
more likely than not due to cold exposure.  

A July 2006 record from Dr. Flatau reveals that the Veteran 
was evaluated for possible cold exposure syndrome versus 
peripheral vascular disease.  The Veteran reported that in 
the winters in Germany, he was on patrol at all hours of the 
night in extreme cold conditions, particularly in and around 
the time of the assassination of President Kennedy.  There 
was a question of frostbite at the time, although the Veteran 
could not definitely say whether he had sores or not.  The 
Veteran reported that since that time, he has always felt 
cold, regardless of the ambient temperature.  He feels worse 
when exposed to cold and specifically has symptoms of 
hyperhidrosis or excessive sweating of his feet, and numbness 
and tingling of his feet.  He also notices stiffness in his 
joints, primarily his hands, and has difficulty sleeping 
because his feet are always cold.  Following physical 
examination, Dr. Flatau reported that the Veteran had 
multiple symptoms consistent with cold exposure, that being 
cold sensitization, hyperhidrosis, paresthesia, history of 
fungal infection, joint stiffness and difficulty sleeping, as 
well as moving to a warmer climate to avoid these symptoms.  
Dr. Flatau reported that these symptoms have been present as 
long as the Veteran could remember.  Arterial evaluation was 
normal on physical examination.  Other records, consisting of 
lower and upper extremity arterial pressure evaluations, 
reveal the following symptoms reported by the Veteran: cold 
feet; foot numbness; and digit numbness.  

An August 2006 record from Dr. Flatau reports that the 
multiple symptoms exhibited by the Veteran are consistent 
with cold exposure in a patient with a normal arterial 
evaluation.  Dr. Flatau further noted that it was his opinion 
that it is more likely than not that the Veteran's symptoms 
are related to cold exposure.  

The Veteran underwent a VA compensation and pension (C&P) 
cold injury protocol examination in December 2006, at which 
time his claims folder and medical records were reviewed.  He 
reported that he was sent out on alert the night that 
President Kennedy was killed and was sent out into the field 
for several months without proper gear.  The Veteran 
indicated that his feet, hands and face were affected and 
that he had a cold feeling at the time of the injury.  He 
reported that he went to a field medic but was not relieved 
from duty.  Current symptoms reported by the Veteran included 
cold sensitization; hyperhidrosis in the feet; paresthesia in 
the hands and feet; numbness in the hands and feet; chronic 
pain associated with cold; arthritis/joint stiffness in his 
fingers, feet and ankles; sleep disturbance due to sweats; 
cold feeling; numbness; and tingling.  He described 
intermittent (depending on the weather) pain in his fingers, 
toes and ankles of moderate intensity.  A precipitating 
factor of the pain was the cold and the type of pain was 
described as stiffness.  Current treatment was reported as 
pain medication and the Veteran reported that nonmedical 
measures he had taken included moving to Florida and wearing 
socks to sleep.  

Following a detailed physical examination, the Veteran was 
diagnosed, in pertinent part, with cold injury.  The examiner 
reported that the Veteran had some subjective evidence of 
cold injury (i.e., cold feeling, hyperhidrosis, etc.).  The 
examiner indicated that the Veteran also had numbness that 
could be related either to a back injury or to cold injury, 
but it was impossible to sort out which is which.  The 
examiner also reported that the subjective complaints of cold 
feeling and hyperhidrosis are most likely related to cold 
injury.  The examiner stated that the Veteran's complaints of 
numbness and peripheral neuropathy are at least as likely as 
not related to cold injury.  There was no evidence of 
Raynaud's disease.  

In a September 2009 letter, Dr. T. Bakdash reports that the 
Veteran was evaluated for neurological complaints of chronic 
cold sensitivity and secondary altered sensation in the hands 
and feet.  Dr. Bakdash indicates that s/he was asked to 
determine if his symptoms were related to cold injury.  S/he 
reported that the Veteran reported chronic symptoms of cold 
sensitivity, tingling and numbness in the toes and fingers 
that are specifically triggered at specific low temperature 
and exposure to cold weather.  According to the Veteran, he 
developed these symptoms in 1963 during military service in 
Germany.  He further stated that he had worked under extreme 
cold conditions.  Formal neurological evaluation including 
EMG (electromyograph) studies of the upper and lower 
extremities provided no supportive evidence of 
polyneuropathy.  The Veteran also had negative vascular work 
up for arterial insufficiency as shown by the report of Dr. 
Flatau.  Based on the history provided by the Veteran and the 
normal results of electrodiagnostic and vascular studies that 
disclosed no evidence for polyneuropathy and arterial 
occlusive vascular disease, it was Dr. Bakdash's professional 
opinion that the symptoms of cold sensitivity and cold 
related tingling and numbness are more likely than not due to 
cold injury resulting from exposure to extreme cold 
conditions.  Such a phenomenon has been well recognized by 
military as cold injury.  The EMG-nerve conduction study was 
included.  See records from Sunshine Neurological Institute.  

The Board notes that a December 1985 neuropathic EMG reveals 
findings referable to the 5th lumbar nerve root on the right 
side and the conduction velocity of the right peroneal nerve 
was reduced and the F waves were prolonged in all peripheral 
nerves tested.  In light of the recent evidence from Dr. 
Bakdash, however, which reveals that EMG showed no evidence 
of polyneuropathy, it does not appear that the Veteran has 
peripheral neuropathy.  Nor does the medical evidence support 
a finding that the Veteran has Raynaud's syndrome.  In the 
absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The evidence of record supports the claim for service 
connection for residuals of cold injury to the bilateral 
upper and bilateral lower extremities.  38 C.F.R. § 4.104, 
Diagnostic Code 7122, provides the rating criteria for cold 
injury residuals.  Under this diagnostic criterion, 
compensable residuals include, among other things, arthralgia 
or other pain, numbness, cold sensitivity, and hyperhidrosis.  
In this case, several examining physicians have reported that 
the Veteran has symptoms consistent with cold exposure, to 
include cold sensitization, hyperhidrosis, paresthesia, joint 
stiffness, foot numbness, digit numbness, and cold-related 
tingling and numbness.  In light of the foregoing, coupled 
with the Board's prior determination that the Veteran is 
competent to report in-service exposure to cold and the 
symptoms he experiences, and the opinions provided by the VA 
examiner, Dr. Flatau and Dr. Bakdash, service connection for 
residuals of cold injury to the left and right upper and 
lower extremities is warranted as etiologically related to 
active service.  See 38 C.F.R. §§ 3.102, 3.303 (2009).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claims discussed above have been granted, the duty to notify 
and assist has been met to the extent necessary.  


ORDER

Service connection for residuals of cold injury to the left 
upper extremity is granted.  

Service connection for residuals of cold injury to the right 
upper extremity is granted.  

Service connection for residuals of cold injury to the left 
lower extremity is granted.  

Service connection for residuals of cold injury to the right 
lower extremity is granted.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009), are met.  

The Veteran contends that he has a back disability as a 
result of active service.  He reports injuring his back as a 
result of handling heavy boxes and crates and lifting them up 
onto the back of trucks while stationed at Fort Benning, 
Georgia, and in Manheim, Germany.  The Veteran also reports 
injuring his back as a result of fixing flat tires on trucks.  
See VA Forms 21-4138 dated June 2006, August 2006 (two), 
October 2006.  The Veteran asserts that he went to sick call 
on many occasions with back problems.  See October 2007 
hearing transcript.  Review of his service treatment records, 
however, is devoid of reference to complaint of, or treatment 
for, back problems.  The Veteran also asserts that he had 
problems with his back following his discharge from service, 
but did not have medical coverage and was forced to treat his 
pain with over-the-counter medications.  He acknowledges that 
he reinjured his back while working as a police officer.  See 
August 2009 hearing transcript.  The post-service medical 
evidence of record documents several post-service back 
injuries.  The Board finds that the Veteran is competent to 
report that he injured his back in service.  See Layno v. 
Brown, 6 Vet. App. at 470 (1994).  In August 2009, Dr. 
Siddiqim, M.D. stated that it was likely that the injury to 
the spine that the Veteran sustained in service would have 
led to the resultant herniated nucleus pulposus at L3-L4 
present today.  However, no rationale was provided for this 
opinion.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in- 
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

Based on the foregoing, the Board finds that a medical 
examination is necessary for the purpose of determining 
whether the Veteran has a current back disorder that is 
related to service.  Recent VA treatment records should also 
be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to any 
treatment the Veteran has received for 
his back from the Pasco outpatient 
clinic, dated since August 2007.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the back and provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that any current 
back disorder had its onset during active 
service or is related to any in-service 
disease, event, or injury.  

In providing this opinion, the examiner 
should acknowledge the Veteran's injury 
to his back as a result of handling heavy 
boxes and crates and lifting them up onto 
the back of trucks and fixing flat tires 
on trucks during service, as well as his 
post-service injuries.

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


